           Case 2:18-cv-02093-KJD-BNW Document 15 Filed 05/06/19 Page 1 of 2



 1   James A. Sellers II, Esq.
     Admitted Pro Hac Vice
 2
     Oregon Bar No. 184404
 3   The Law Offices of Jeffrey Lohman, P.C.
     4740 Green River Rd., Suite 310
 4   Corona, CA 92880
     (657) 363-4699
 5
     JamesS@jlohman.com
 6   Attorney for Plaintiff Hugo Riquelme

 7                                UNITED STATES DISTRICT COURT
                                     NEVADA DISTRICT COURT
 8
                                       LAS VEGAS DIVISION
 9
     HUGO RIQUELME,                                    ) Case No.: 2:18-cv-02093-KJD-BNW
10                                                     )
                    Plaintiffs,                        ) JOINT STIPULATION OF DISMISSAL
11                                                     ) WITH PREJUDICE
            v.                                         )
12                                                     )
     CAPITAL ONE BANK (USA), N.A.,                     )
13
                                                       )
14
                    Defendant.                         )
                                                       )
15
            Plaintiff Hugo Riquelme (“Plaintiff”) and Defendant Capital One Bank (USA), N.A.
16
     (“Defendant”), pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to
17
     the dismissal of all of Plaintiff’s claims in this action against Defendant WITH PREJUDICE,
18
     with each party to bear its own costs and fees.
19

20    Dated this 6th day of May, 2019
21

22
      By: /s/ James A. Sellers II                        By: Brianna Smith
23       James A. Sellers II, Esq.                       Brianna Smith, Esq.
         Admitted Pro Hac Vice                           BALLARD SPAHR LLP
24       THE LAW OFFICES OF JEFFREY                      1980 Festival Plaza Drive, Suite 900
25       LOHMAN, P.C.                                    Las Vegas, Nevada 89135
         4740 Green River Rd., Suite 310                 (702) 471-7000
26       Corona, CA 92880                                Attorney for Defendant Capital One Bank
         (657) 363-4699                                  (USA) N.A.
27       Attorney for Plaintiff Hugo Riquelme
28



                                                       -1-

                            JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
           Case 2:18-cv-02093-KJD-BNW Document 15 Filed 05/06/19 Page 2 of 2



 1
                                     CERTIFICATE OF SERVICE
 2
            I hereby certify that a true and correct copy of the foregoing Joint Stipulation was filed
 3

 4   with the court using the CM/ECF system, which will notify all attorneys of record, including:

 5
     Brianna Smith
 6   Ballard Spahr LLP
     1980 Festival Plaza Drive, Suite 900
 7
     Las Vegas, NV 89135
 8   702-471-7000
     Fax: 702-471-7070
 9
     Email: smithbg@ballardspahr.com
10   ATTORNEY TO BE NOTICED
11

12                                                /s/ James A. Sellers II
13                                                James A. Sellers II, Esq.
                                                  Admitted Pro Hac Vice
14                                                THE LAW OFFICES OF JEFFREY LOHMAN,
                                                  P.C.
15
                                                  4740 Green River Rd., Suite 310
16                                                Corona, CA 92880
                                                  (657) 363-4699
17
                                                  Attorney for Plaintiff Hugo Riquelme
18

19

20

21

22

23

24

25

26

27

28



                                                    -2-

                            JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
